Citation Nr: 0206325	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-28 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher evaluation for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery, currently rated as 30 percent disabling.

2.  Entitlement to separate evaluations for hypertension, 
heart disorder and kidney disorder.  

3.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound (SMC).

4.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from July 1951 to 
August 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board issued a decision in May 2000.  As discussed below, 
this case is again before the Board following an October 2001 
Order from the U.S. Court of Appeals for Veterans Claims 
(Court).  In the October 2001 Joint Motion, it was noted that 
the veteran withdrew the issue of an increased rate for 
pension benefits based on unreimbursed medical expenses for 
the period of January 1, 1995, to December 31, 1995.  


FINDINGS OF FACT

1.  By a letter dated November 19, 1996, the RO informed the 
veteran that he was granted a 30 percent rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery.

2.  In December 1996, the veteran filed a notice of 
disagreement (NOD) concerning the assignment of a 30 percent 
rating and he indicated that he wanted separate disability 
evaluations for his kidney/hypertensive cardiovascular 
disorder.

3.  On October 10, 1997, the RO issued a statement of the 
case (SOC) concerning an increased rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary 
artery, and the assignment of separate disability evaluations 
for this disorder.

4.  In October 1997, the RO received a VA Form 9 from the 
veteran, which failed to discuss either of the issues 
regarding an increased rating or the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for either an increased rating or the assignment of 
separate disability evaluations for his kidney/hypertensive 
cardiovascular disorder.

6.  By a letter dated October 14, 1997, the RO informed the 
veteran of the denial of his claims for entitlement to SMC 
and TDIU.

7.  In May 1998, the veteran filed a NOD concerning 
entitlement to SMC and TDIU.

8.  On November 5, 1998, the RO issued a SOC concerning 
entitlement to SMC and TDIU.

9.  On November 17, 1998, the RO received a VA Form 9 from 
the veteran, which failed to discuss either of the issues 
regarding entitlement to SMC and TDIU.

10.  In his substantive appeal or other documents filed 
within one year after the notice of the rating decision or 
within 60 days after the issuance of the SOC, the veteran has 
failed to allege specific error of law or fact with respect 
to the claims for entitlement to SMC or TDIU.


CONCLUSIONS OF LAW

The veteran has not met the requirements to perfect appeals 
concerning the claims for entitlement to an increased rating 
for left nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass; the assignment of separate disability evaluations for 
left nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass; special monthly compensation by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound; and a total rating based on 
individual unemployability due to the veteran's 
service-connected disability.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2000, the Board found that the veteran withdrew the 
issue of an increased rate for pension benefits based on 
unreimbursed medical expenses for the period of January 1, 
1995, to December 31, 1995.  The Board also determined that 
the veteran had not submitted adequate appeals regarding the 
issues of entitlement to an increased rating for left 
nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass; the assignment of separate disability evaluations for 
his kidney/hypertensive cardiovascular disorder; SMC; and 
TDIU.  

In October 2001, the Court dismissed the issue of an 
increased rate for pension benefits based on unreimbursed 
medical expenses for the period of January 1, 1995, to 
December 31, 1995.  The Court also vacated the Board's 
decision and remanded the matter regarding the issues of 
entitlement to an increased rating for left nephrolithiasis 
with lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass; the 
assignment of separate disability evaluations for his 
kidney/hypertensive cardiovascular disorder; SMC; and TDIU, 
due to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modifies the 
adjudication of all pending claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Concerning the application of the VCAA to the appellant's 
claims, the Court has indicated that VCAA is a reason to 
remand many claims, but it is not an excuse to remand all 
claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en 
banc).  Although the VCAA, with its expanded duties, is 
potentially applicable to a great number of claims, the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to purely legal questions.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay 
holding the VCAA is not applicable where it could not affect 
a pending matter or could have no application as a matter of 
law.  In Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), the 
Court held that the VCAA was not applicable to a matter of 
statutory interpretation.  

As noted above, the VCAA applies to notice and development of 
claims.  However, the Board is dismissing the appellant's 
appeals based on statutory requirements regarding adequacy of 
his appeals.  In this instance, the VCAA has no impact on the 
Board's decision to dismiss the appeals.  

The record reflects that a November 1996 rating decision 
granted a 30 percent rating for left nephrolithiasis with 
lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass.  In a 
statement received in December 1996, the veteran submitted a 
NOD concerning the assignment of a 30 percent rating and he 
indicated that separate disability evaluations were warranted 
for his kidney/hypertensive cardiovascular disorder.  On 
October 10, 1997, the RO issued a SOC concerning an increased 
rating for his kidney/hypertensive cardiovascular disorder, 
and the assignment of separate disability evaluations for 
left nephrolithiasis with lithotripsy, left ureteropelvic 
obstruction, post ureteroplasty, hydronephrosis, arterial 
hypertension, right bundle branch block, post coronary artery 
bypass.  

Later that month, the RO received the veteran's VA Form 9, 
substantive appeal.  Importantly, the VA Form 9 contained no 
arguments regarding the issues of an increased rating or the 
assignment of separate disability evaluations for his 
kidney/hypertensive cardiovascular disorder.  The veteran 
requested a personal hearing that was scheduled in May 1998.  
However, the veteran canceled his appearance and failed to 
submit any other argument concerning his claims within the 
allotted time period.  Hence, neither this VA Form 9 nor any 
other statement can be considered as an adequate substantive 
appeal.  

The same is true regarding the issues of entitlement to SMC 
and TDIU.  An October 9, 1997, rating decision denied 
entitlement to SMC and TDIU.  The RO received the veteran's 
NOD in May 1998 concerning these issues.  On November 5, 
1998, the RO issued a SOC concerning entitlement to SMC and 
TDIU.  On November 17, 1998, the RO received a VA Form 9 from 
the veteran, which failed to discuss either of the issues 
regarding entitlement to SMC or TDIU.

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  The claimant has one year from the 
date of notification of a rating decision to file a NOD to 
initiate the appeal.  38 U.S.C.A. § 7105(b)(1).  To complete 
the appeal, a claimant must file a substantive appeal within 
60 days of the mailing date of the SOC, or within the 
remaining time, if any, of the one-year period after the date 
of notification of the action appealed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
SSOC, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  The Board will make a decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203.

In a letter dated March 5, 2000, the Board informed the 
appellant that the substantive appeals received in September 
1997 and November 1998 did not allege specific errors of law 
or fact with respect to the claims for entitlement to an 
increased rating for left nephrolithiasis with lithotripsy, 
left ureteropelvic obstruction, post ureteroplasty, 
hydronephrosis, arterial hypertension, right bundle branch 
block, post coronary artery; the assignment of separate 
disability evaluations for his kidney/hypertensive 
cardiovascular disorder; SMC; and TDIU.  The Board informed 
the appellant that pursuant to 38 C.F.R. § 20.203 he was 
given 60 days from the date of the letter to present a 
written argument or to request a hearing to present oral 
arguments in support of his appeal of those issues.  In 
correspondence received in April 2000, the veteran reported 
his contentions regarding these issues and he indicated that 
he did not want to attend a hearing.  He did not specifically 
address the issue of the adequacy of his appeals.

The veteran's representative contends that the Board 
erroneously declined jurisdiction based on inadequacy of the 
substantive appeal.  The representative contends that this is 
contrary to the holding of the U.S. Court of Appeals for the 
Federal Circuit in Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

Maggitt involves a situation in which the U.S. Court of 
Appeals for Veterans Claims issued a memorandum decision 
affirming a November 1996 Board decision.  The Board decision 
had denied reopening of previously denied claims for service 
connection and denied service connection for a claimed 
disability.  In his appeal to the Court, the appellant 
neither claimed that he had submitted new and material 
evidence, nor challenged any of the Board's factual findings 
as clearly erroneous, but instead plead an array of legal 
challenges to the Board's decision.  The Federal Circuit 
concluded that the Veterans Claims Court does have 
jurisdiction to hear arguments presented to it in the first 
instance, provided it otherwise has jurisdiction over the 
veteran's claim. 

The Board notes that the Maggitt case involves jurisdictional 
questions involving the U.S. Court of Appeals for Veterans 
Claims.  Maggitt does not specifically address or apply to 
the determinative question here, which is whether the 
appellant filed an adequate substantive appeal.  Even if we 
were to apply Maggitt by analogy, it would only mean that the 
Board could address, in the first instance, arguments 
presented to the Board on appeal that had not been presented 
to the RO.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  

The substantive appeals received in September 1997 and 
November 1998 do not contain any allegations of error of fact 
or law as to these issues.  Furthermore, the record does not 
contain any other written statement by the veteran or his 
representative, filed during the required time period, that 
contains such allegations.  The appellant was so informed and 
given 60 days to present argument or request a hearing.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to those issues.  Accordingly, the 
Board lacks jurisdiction regarding these issues.  The claims 
with respect to these issues are dismissed.


ORDER

The appeal as to the following claims is dismissed:  the 
claim for an increased evaluation for left nephrolithiasis 
with lithotripsy, left ureteropelvic obstruction, post 
ureteroplasty, hydronephrosis, arterial hypertension, right 
bundle branch block, post coronary artery bypass; the claim 
for separate evaluations for hypertension, heart disorder and 
kidney disorder; the claim for special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or on account of being housebound; and the 
claim for a total rating based on individual unemployability 
due to the veteran's service-connected disability.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

